Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected as indefinite because it is dependent from itself.  For purposes of examination it has been assumed to depend from Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 9, 12, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Foll et al. (US 2011/0048122).

With regards to claim 3, it discloses transmitting a signal indicative of the shut-in pressure to a surface location during the test period (para 35-44).
With regards to claim 4, it discloses transmitting the instruction signal to the tester valve further comprises transmitting an acoustic signal through the flow passageway and through the isolation member (para. 42).
With regards to claim 6, it discloses shifting a sliding sleeve to obstruct an opening defined between the flow passageway and the wellbore interval below the isolation member to thereby prohibit flow through the flow passage (tester valves are disclosed as sleeve valves para. 36).
With regards to claim 7, it discloses responding to the instruction signal to both expand the isolation member in the wellbore and close the tester valve (para. 34).
With regards to claim 9, it discloses a drill stem testing system for evaluating a wellbore extending through a geologic formation, the system comprising: a tubular test string (Fig. 4a, element 115) having a flow passage extending longitudinally therethrough; an isolation member (Fig. 4a, element 113, 141) disposed about the tubular test string, the isolation member selectively operable to seal an 
With regards to claim 12, it discloses the lower portion of the tubular test string further comprises at least one sensor (Fig. 2, element 123, 125, 127) for detecting a shut-in pressure within a wellbore interval below the isolation member, the at least one sensor communicatively coupled to the downhole communication unit.
With regards to claim 13, it discloses a surface control unit (Fig. 2, element 105) operable to generate an acoustic instruction signal, and wherein the downhole communication unit (Fig. 2, element 151) is operable to receive the acoustic instruction signal and respond by providing the instruction to the tester valve.
With regards to claim 17, it discloses at least one additional valve (Fig. 2, element 117, 119, 121) coupled in the test string above the isolation member, the at least one additional valve operably coupled to the downhole communication unit.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2, 5, 10, 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited all show similar features to those of the claimed invention.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676